Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: The motion of defendants Doyle Detective Bureau, Inc. and Edward Griffin for summary judgment dismissing plaintiffs first and third causes of action against them should have been granted. Doyle, through its employee, Griffin, administered a polygraph examination to plaintiff pursuant to a contract with plaintiffs employer. Plaintiff claims that the examination was performed negligently. Doyle owed no duty of care to plaintiff because plaintiff was not part of a limited group whom Doyle should have expected to rely upon its report (see, Goldner v Kemper Ins. Co., 125 AD2d 954). General Business Law § 74 (1) (b) does not create a cause of action for negligent investigation. Accordingly, defendants’ motion is granted and the complaint dismissed. (Appeals from order of Supreme Court, Genesee County, Morton, J. — dismiss cause of action.) Present — Dillon, P. J., Denman, Green, Pine and Balio, JJ.